ORDER
The Disciplinary Review Board having filed its decision with the Court on March 23, 1995, recommending that J. DANIEL HARRISON of PASSAIC, who was admitted to the bar of this State in 1977, be reprimanded for violating Rule 1:21-6 (failure to keep required books and records) and RPC 1.15 (negligent misappropriation);
And the Disciplinary Review Board further recommending that respondent be required to provide quarterly audits of his attorney books and records and submit to periodic drug and alcohol screening;
And good cause appearing;
It is ORDERED that J. DANIEL HARRISON is hereby reprimanded; and it is further
ORDERED that respondent provide to the Office of Attorney ■Ethics a quarterly audit of his attorney books and records on a schedule to be determined by that office, until further Order of the Court; and it is further
ORDERED that respondent be tested for drug and alcohol use on a schedule to be determined by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.